Citation Nr: 0031538	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  98-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 40 percent disabling. 

2.  The propriety of the initial 50 percent evaluation 
assigned for a adjustment disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran had active service from August 1988 to August 
1992. 

The appeal arises from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, in pertinent part denying an 
increase from the 40 percent rating then assigned for 
myofascial pain syndrome of the lumbar spine with central 
bulging at L4-L5; and granting service connection for an 
adjustment disorder with mixed disturbance of emotion and 
conduct, with a 30 percent evaluation assigned effective 
March 18, 1997. 

In the course of this appeal, the veteran testified before a 
hearing officer at the RO in September 1998.  A transcript of 
the hearing is included in the claims folder.  

By a June 1999 hearing officer decision, the veteran was 
granted an increase in the initial evaluation assigned for 
his adjustment disorder to 50 percent disabling (effective 
from March 18, 1997).  

On November 20, 2000, the undersigned Board member granted 
the veteran an advance on the docket based on his allegations 
of hardship related to possible eviction from his current 
residence.  







REMAND


Low Back Disorder


Upon a VA examination in November 1992, the veteran reported 
that he began having low back pain in July 1991, with 
increased intensity of that pain since that time and 
radiation down the legs.  The veteran reported that he has 
been unable to perform any heavy lifting.  The examiner noted 
that a prior CT scan revealed a central disc bulge at L4-L5 
without disc herniation.  Upon examination, there was no 
tenderness to palpation of the back, and the veteran was able 
to flex forward so that his fingers touched the floor.  Right 
and left lateral flexion were to 20 degrees, and backward 
extension was to 10 degrees.  Neurological examination was 
within normal limits with deep tendon reflexes intact 
throughout.  The examiner assessed chronic musculoskeletal 
low back pain.  

Upon VA orthopedic examination in December 1992, the veteran 
again reported onset of low back pain with radiation into the 
lower extremities beginning in 1991.  He reported that 
occasionally the pain became so severe that he fell to the 
ground.  He reported that currently he had mid low back pain 
worsened with prolonged sitting or standing, improved with 
movement.  It was noted that the veteran worked at night 
cleaning and performing manual labor, and that this work did 
not seem to exacerbate his symptoms.  Upon examination, gait 
was normal.  Range of motion was to 60 degrees forward 
flexion, 15 degrees backward extension, and 20 degrees both 
left and right lateral bending and rotation. Sensation and 
motor function were 5/5.  Straight leg raising was negative.  
A CT scan indicating an L4-L5 disc bulge was noted.  The 
examiner assessed a disc bulge, low back pain and limited 
spinal motion.  

In May 1995 the veteran was hospitalized for three days for 
pain management related to exacerbation of back and leg pain.  
The veteran was noted to be currently employed as a mill 
worker, involving paperwork and computer work as well as some 
days of physical labor.  He reported that he had pain 
fluctuations related to physical activities on the job.  The 
veteran reported being irritable and with reduced sex drive 
following separation from service, which he attributed to his  
back pain.  Upon examination, the veteran walked with his 
trunk slightly bent to the right.  There was tenderness to 
palpation of the lumbar vertebrae, though strength and 
reflexes were normal.  Pinprick sensation was slightly 
decreased in the right lower extremity at the anterior upper 
leg and the dorsum of the foot and heel.  Sensation was also 
slightly decreased in the left lower extremity at the distal 
lower leg.  However, upon neurological evaluation, no 
evidence of nerve damage was found.  Upon physical therapy 
evaluation it was noted that range of motion was within 
normal limits, strength of the lower extremities was within 
normal limits, and the trunk was slightly weak.  A limp on 
the right was noted.  The right lower extremity was one inch 
shorter than the left.  It was felt that the veteran's 
symptoms were compatible with a diagnosis of myofascial pain 
syndrome.  The veteran was noted to be anxious with a 
somewhat flat affect.  He reported decreased sleep due to 
pain approximately 50 percent of the time, and decreased 
appetite though without weight loss.  A psychological 
assessment was of mild to moderate depression.  Based on the 
absence of neurological damage, it was felt that 
psychological factors may be exacerbating the veteran's pain 
and reported falls.  

A September 1996 VA MRI showed desiccation within the L5-S1 
disc space with mild disc bulge at that level.  There was no 
significant lateral recess stenosis or intervertebral 
foraminal narrowing.  There was no evidence of spinal 
stenosis.  

At an April 1997 VA examination the veteran's history was 
noted, with reported current treatment by a neurologist for 
pain in the back and the legs.  Examiners noted that a recent 
MRI showed only mild disc desiccation and herniation at L5-
S1.  Upon examination the veteran was wearing a lumbar 
corset, using a cane in the right hand, and walking with an 
antalgic gait.  However, it was noted that the veteran 
nonetheless carried a backpack weighing at least 40 pounds.  
Range of motion was to 60 degrees forward flexion, 15 degrees 
backward extension, 20 degrees left and right lateral 
bending, and 30 degrees left and right rotation.  Straight 
leg raising was equivocal to 90 degrees.  Deep tendon 
reflexes were intact,  sensation was grossly intact, and 
strength was intact.  The examiner noted that despite the 
veteran's long-standing problems with his back, there was no 
objective evidence of discogenic pathology.  The examiner 
assessed that there appeared to be no orthopedic disorder 
present other than chronic lumbosacral strain.  In an 
addendum, the examiner noted that X-rays showed no evidence 
of any degenerative changes in the lumbar spine.  The only 
objective finding on X-rays was a developmental dysplasia of 
the hips, which the examiner noted could not in any way be 
attributed to the veteran's service-connected low back 
disorder.  

In June 1997 the veteran was again hospitalized for 
complaints of chronic low back pain and associated transient 
weakness.  The veteran complained of worsening symptoms over 
the past year with frequent back and leg spasms and 
intermittent numbness of both lower extremities lasting 
minutes to hours.  He complained of a nearly persistent 
numbness of both legs for several days, with episodes of leg 
paralysis, spontaneously resolving after several minutes.  
Evaluation included an MRI showing mild disc bulge at L5-S1 
without chord compression or neural foraminal narrowing.  
Upon examination, the veteran was well-developed, well-
nourished, and in no acute distress.  Motor strength was 
intact in all extremities, and muscle tone and bulk were 
normal.  There was patch decreased pinprick sensation in the 
lower back and lateral legs, without sensory level or peri-
anal anesthesia.  Sensory examination was noted to be 
unreliable and non-reproducible, with a significant 
embellishment.  Deep tendon reflexes were normal and 
symmetric.  The spine was mildly tender in the lower thoracic 
area.  Gait was exaggerated but steady.  The veteran could 
hop on either foot without falling and could perform 
repetitive deep knee bends without assistance.  However, the 
veteran reported pain in nearly all maneuvers.  There was 
some observed bilateral low back paraspinal muscle spasm.  
The examiner assessed that the veteran's history and 
examination suggested chronic pain in a setting of probable 
psychiatric disease, without significant objective 
neurological deficit.  

Upon VA physical therapy evaluation in May 1998, the veteran 
complained of worsening back and leg pain, with recent 
involvement of the knees.  He complained of frequent shooting 
pain in the legs, but with greater pain in the back.  Upon 
examination, back and lower extremity range of motion was 
within full limits.  However, all lumbar end ranges were 
painful.  Strength was 5/5 throughout, and sensation appeared 
to be intact throughout.  VA physical therapy treatments 
beginning in May 1998 included education in back mechanics, 
McKenzie extension exercises, and use of a TENs unit.  The 
veteran showed great success as of July 1998 with the 
McKenzie exercises and TENs unit application.  

A January 1999 VA CT scan of the lumbar spine was taken based 
on the veteran's complaints of worsened back pain in the 
prior three weeks.  There was a diffuse disc bulge at L3-L4, 
with no spinal stenosis, normal lateral recesses, and patent 
foramina bilaterally.  There was mild spinal stenosis at L4-
L5 with minimal diffuse disc bulge, and patent lateral 
recesses and neural foramina bilaterally.  There was moderate 
to severe central disc herniation at L5-S1 with severe spinal 
stenosis.  The lateral recesses and the neural foramina 
appeared normal at that level.  The examiner assessed 
evidence of spinal stenosis secondary to discogenic disease 
at L4-L5 and L5-S1 levels, worse at L5-S1, with no evidence 
of neural foraminal or lateral recess stenosis.  No fractures 
or alignment abnormalities were found.  

In February 1999 the veteran underwent a neurology clinic 
evaluation.  The veteran reported progressive worsening of 
his low back condition, with difficulty remaining in a seated 
position more than 10 minutes, requiring him to arise and 
move around prior to returning to his seat.  Medications 
including Neurontin and Baclofen had stabilized his symptoms.  
Current medications were Baclofen and Gabapentin.  The 
veteran was noted to be surrounded in his daily life by 
others with significant disability, including two employers, 
one with multiple sclerosis and the other with chronic lower 
back pain, and his wife with carpal tunnel syndrome.  The 
veteran currently complained of difficulty sleeping, 
intermittent generalized weakness of the lower extremities, 
auditory hallucinations, and depression.  On psychiatric 
examination, the veteran reported having a depressed mood and 
having hallucinatory whispers of people calling him "no 
good" and "worthless" with continuous intrusive thoughts 
of worthlessness and guilt.  On physical examination, motor 
strength, including of the thigh abductors and adductors, was 
5/5.  The veteran was able to demonstrate standing to 
squatting with some shakiness but without upper body 
assistance.  Proprioception was normal.  Sensory examination 
showed decreased sensation in all modalities bilaterally in 
the lower extremities.  The veteran demonstrated an 
inconsistent behavior of dipping the right shoulder while 
walking.  Deep tendon reflexes were normal and symmetric.  
The veteran agreed with the idea that he suffered from a 
cycle of his depression exacerbating his physical symptoms, 
which in turn increased his depression.  A CT scan showed 
disc herniation at L5-S1 but no evidence of neural foraminal 
stenosis.  The veteran also showed no signs of radicular pain 
or nerve root pain.  

An April 1999 VA MRI of the lumbar spine showed vertebral 
body height and signal intensity preserved.  Disc height was 
preserved at all levels except L5-S1, where there was loss of 
disc height and loss of disc signal, compatible with 
desiccation.  An increased signal intensity at that level 
with a bulging disc was compatible with a radial annular tear 
of the L5-S1 disc.  There was mild diffuse disc bulging at 
L2-L3 and L4-L5 without central spinal or foraminal stenosis, 
with nerve root exits uncompromised.  There was focal central 
disc protrusion with increased T2 signal compatible with a 
radial annular tear of the L5-S1 disc.  Both L5 nerve roots 
exited uncompromised.  The examiner assessed that with the 
exception of the L5-S1 disc space, there were no other 
demonstrated abnormalities.  The examiner assessed that there 
was an apparent focal annular tear of the L5-S1 disc with 
focal central protrusion and a mass effect on the S1 root on 
the right seemingly caused by a small disc fragment.  

A VA physician's letter to the veteran in April 1999 informed 
of the VA MRI testing in April 1999.  The physician explained 
that there was a severe tear in a vertebral disc with 
"leakage" of disc material into the spinal canal.  The 
physician explained that such leakage resulted in nerve 
irritation and pain such as that experienced by the veteran.  

In an April 30, 1999 addendum to the February 1999 VA 
neurological evaluation, based on the April 1999 VA MRI 
findings, the VA examiner reaffirmed that the veteran did not 
have objective neurological findings of neuropathy from 
impingement of the L5-S1 nerve root.  

Upon VA treatment evaluation of the veteran's low back 
disorder in March 2000, the veteran was awake, alert, 
oriented, and pleasant.  A new lumbar MRI continued to show 
an L5-S1 focal right paracentral disc protrusion with mild 
mass effect on the exiting S1 nerve root.  There was also 
enlargement of the S1 nerve root on the right, compatible 
with a small subtotal annular disruption at L5-S1.  Upon 
examination, there was no axial tenderness.  There was no 
pain on palpation of the lumbar spine.  Range of motion was 
to 80 degrees forward flexion and 15 degrees backward 
extension, both with pain.  Gait was mildly antalgic.  Muscle 
strength was 5/5 throughout bilaterally.  Deep tendon 
reflexes were 2/4 at the right patella, 2/4 at the left 
patella, and 2/4 at the Achilles.  Upon sensory examination, 
there was hypoesthesia to pinprick bilaterally at L5.  
Straight leg raising seated was negative to 80 degrees 
bilaterally, whereas straight leg raising supine was positive 
to 40 degrees with radicular symptoms.  There was tenderness 
to palpation over the sciatic nerve bilaterally to the 
sciatic notch.  The examiner assessed sciatica likely 
secondary to a ruptured annulus and scar tissue, with 
associated nerve root swelling on the right.  However, EMG 
studies were negative for radiculopathy.  

In May 2000 the veteran underwent an official neurosurgical 
consultation.  The veteran's history was noted.  The veteran 
complained of a continuous component of low back pain with 
approximately weekly exacerbations requiring a few days of 
rest.  He reported increased pain over the past one to two 
years.  He reported that the pain begins in the middle of the 
low back and extends down the back of both legs to 
approximately the ankle, worse on the right than the left.  
He also reported associated numbness and paresthesias in the 
anterior and posterior thighs.  He reported severe spasms in 
the legs and giving way.  He also reported pain exacerbated 
by Valsalva maneuver, bending, prolonged standing, and 
sitting.  He also reported chronic urinary hesitancy.  Upon 
examination, the veteran was healthy appearing, sat 
comfortably during the interview, and moved about the 
examination room with mild difficulty.  The lumbosacral 
region was diffusely tender to palpation in the midline and 
over the facet joints.  There was mild tenderness over the S1 
joints without significant paraspinal spasm.  Straight leg 
raising to more than 80 degrees reproduced low back and hip 
pain without further radiation.  Patrick's test was mildly 
positive on the left and moderately positive on the right.  
Gait was antalgic on both sides, and the veteran could heel 
and toe walk with some difficulty.  Range of motion of the 
lumbar spine was to approximately 60 degrees forward flexion, 
10 degrees backward extension, and 20 degrees left and right 
lateral flexion.  Upon neurological examination, strength was 
intact throughout, though with some give-way of plantar 
flexion bilaterally.  Deep tendon reflexes were 1+ and 
symmetric at the knees and present to a trace degree at the 
ankles.  There was pinprick hypesthesia bilaterally at S1, 
and on the right in an L5 distribution.  Romberg test was 
negative.  Past MRI studies were noted.  The examiner noted 
that the veteran had remained relatively functional but 
failed a long trial of conservative treatment.  

In a June 2000 follow-up to the May 2000 official 
neurosurgical consultation, the veteran reported no 
significant changes in his symptoms of predominantly low back 
pain with occasional radiation down both legs and occasional 
give-way of the legs. Findings were essentially the same as 
those noted in May 2000.  

In a June 2000 letter, a VA osteopathic doctor reported past 
VA MRI findings related to the veteran's lumbar 
intervertebral disc syndrome.  The doctor assessed that the 
veteran's L5-S1 spinal stenosis had worsened over time.  The 
doctor recommended more aggressive treatment, in light of the 
absence of significant success with previously attempted 
conservative treatment.  

The veteran has contended that he is entitled to an increased 
evaluation above the 40 percent currently assigned for a low 
back disorder.  The veteran's back disorder may be rated as 
intervertebral disc syndrome, in light of medical findings of 
bulging discs and stenosis.  Under Diagnostic Code 5293, 
intervertebral disc syndrome, where mild, warrants a 10 
percent rating; where moderate with recurring attacks, 
warrants a 20 percent rating; where severe, with recurrent 
attacks and intermittent relief, warrants a 40 percent 
rating; and where pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief, warrants a 60 percent 
evaluation.  

38 C.F.R. § 4.40, which addresses functional loss and 
limitation of motion due to pain on use, and 38 C.F.R. 
§ 4.45, requiring inquiry into weakened movement, excessive 
fatigability, incoordination, pain on movement, and 
limitation of motion, must both be considered when a 
disability is evaluated under DC 5293.  VA O.G.C. Prec. Op. 
No. 36-97 (Dec. 12, 1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board considers the May 2000 official 
neurosurgical consultation to have been thorough, the 
requirements of 38 C.F.R. §§ 4.40 and 4.45 must nonetheless 
be fulfilled within the examination report.  Accordingly, 
remand is required.  

Adjustment Disorder

The veteran has contended that he is entitled to a higher 
evaluation than the 50 percent rating assigned with service 
connection for an adjustment disorder.

In any case, the veteran's psychiatric disorder must be 
evaluated based on the Diagnostic Code for rating mental 
disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).  
Under applicable criteria, a 50 percent rating is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to  complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A VA psychiatric evaluation was performed in October 1998.  
However, the examiner, while thoroughly documenting the 
veteran's history and complaints, did not adequately address 
these above-noted diagnostic criteria to afford an adequate 
basis for assigning a disability rating for the veteran's 
service-connected adjustment disorder.  Where the medical 
record is insufficient, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991); see also Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  Therefore the Board finds 
that further development is required.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder and his adjustment disorder 
since February 1999, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his present service-connected low back 
disorder.  All clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner 
prior to examination, and the examiner 
must state in the examination report that 
the claims folder has been reviewed.  The 
examiner should also note findings upon 
recent MRI, CT, and neurological 
examinations, as well as EMG studies.  
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, 
severe, or pronounced limitation of 
motion of the lumbar spine.  Regarding 
current symptoms of lumbar intervertebral 
disc syndrome, the examiner should 
comment as to whether the clinical 
findings referable to the service-
connected low back disorder are moderate 
with recurring attacks or severe with 
recurring attacks and intermittent 
relief, or are equivalent to pronounced 
lumbar intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc(s), with little intermittent relief.  
The examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected low back 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (2000).

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected 
adjustment disorder.  All clinical 
findings should be reported in detail.  
The examiner should present findings in 
terms consistent with the current rating 
criteria for mental disorders.  The 
claims folder, a copy of this remand, and 
copies of the current rating criteria for 
mental disorders should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should state in the examination report 
that the claims folder has been reviewed. 

4  After the above has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to an increased 
evaluation for a low back disorder, 
currently rated 40 percent disabling, and 
of the propriety of a higher evaluation 
than the 50 percent assigned for an 
adjustment disorder effective upon the 
grant of service connection, in 
compliance with Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


